      2:16-cv-02864-DCN         Date Filed 11/14/18      Entry Number 117-1        Page 1 of 30




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

                                               )
Darren Turner, on behalf of himself            )           Civil Action
and all others similarly situated,             )           No. 2:16-cv-02864-DCN
                                               )
                  Plaintiffs,                  )
                                               )
vs.                                            )    MEMORANDUM IN SUPPORT OF
                                               )   PLAINTIFFS’ UNOPPOSED MOTION
BFI Waste Services, LLC d/b/a                  )   FOR APPROVAL OF CONFIDENTIAL
Republic Services; Republic Services           )     SETTLEMENT OF COLLECTIVE
of South Carolina, LLC d/b/a Republic          )               ACTION
Services; and Republic Services, Inc.          )
                                               )
             Defendants.                       )
_______________________________                )

           Named Plaintiff Darren Turner (“Turner” or “Named Plaintiff”) and Opt-In Plaintiffs

    (collectively referred to as “Turner Plaintiffs”) and Defendants BFI Waste Services, LLC d/b/a

    Republic Services; Republic Services of South Carolina, LLC d/b/a Republic Services; and

    Republic Services, Inc. (“Defendants” or “Republic”) (collectively with Turner Plaintiffs

    referred to as the “Parties”) hereby file this Memorandum in Support of Plaintiffs’ Unopposed

    Motion for Approval of Confidential Settlement of Collective Action brought under the Fair

    Labor Standards Act (“FLSA”), requesting that the Court approve the Parties’ Confidential

    Stipulation and Settlement and Release Agreement (the “Agreement.”).1

           The Parties submit that the terms of the Agreement represent the fair, reasonable, and

    adequate resolution of a bona fide dispute as to Defendants’ alleged liability under the FLSA to




1
 The Confidential Stipulation and Settlement and Release Agreement, Exhibit 1, has been
emailed to Chambers for in-camera review.
      2:16-cv-02864-DCN          Date Filed 11/14/18      Entry Number 117-1         Page 2 of 30




    the Turner Plaintiffs (the “Settlement”).2 The Parties respectfully request that the Court: (1)

    allow the Agreement to be reviewed in-camera; (2) approve the Parties’ Agreement as

    expressed therein (or as the same may be modified by subsequent mutual agreement, in

    writing, of the Parties), adjudging the terms of the Agreement to be fair, reasonable, and

    adequate, and directing consummation of its terms and provisions; (3) approve the proposed

    Settlement Letter, submitted for in-camera review, to be distributed to the Plaintiffs and the

    distribution process as outlined in Section 10(b) of the Agreement; (4) appoint Darren Turner

    as the Representative Plaintiff; (5) approve Plaintiffs’ Counsel request for Plaintiff’s

    Attorneys’ Fees and Litigation Costs as outlined in the Agreement; (6) approve the requested

    Service Awards to Turner and opt-in plaintiffs Jeronica Brown and Chris Montero as outlined

    in the Agreement; (7) dismiss this civil action with prejudice; and (8) retain jurisdiction over

    this action and the Parties to administer, supervise, interpret, and enforce the Agreement, until

    all obligations pursuant to the Agreement are satisfied.3

           The grounds for this Motion, as discussed in more detail herein, are that the Parties

    have agreed to the Settlement of this bona fide FLSA dispute after considerable discovery,

    summary judgment proceedings, and following extensive, arm’s-length negotiations that

    included private mediation. Further, the Parties submit that the Settlement is fair, reasonable,

    and adequate, particularly in light of the existence of disputed issues of fact, disputed issues of

    law with respect to liability, uncertainty as to whether Turner Plaintiffs would be deemed




2
  The Agreement also resolves the Named Plaintiff’s and Opt-in Plaintiffs’ claims under the
South Carolina Payment of Wages Act (“SCPWA”) on an individual basis as provided in the
Agreement. Named Plaintiff previously agreed not to pursue his SCPWA claim on a class-wide
basis.
3
  All capitalized terms not defined in this Memorandum are used as defined in the Parties’
Agreement. Ex. 1, § 1.
                                                    2
      2:16-cv-02864-DCN      Date Filed 11/14/18       Entry Number 117-1       Page 3 of 30




 similarly situated to each other at the decertification stage, whether Turner Plaintiffs would

 obtain a judgment in their favor, and the risk of possible appeals.

 I.       PROCEDURAL BACKGROUND

         Named Plaintiff filed this lawsuit on August 17, 2016. [ECF No. 1.] In October 2016,

Named Plaintiff filed a motion for conditional certification of the collective action. [ECF No.

15.] Later in October 2016, Defendants filed a motion for partial summary judgment on Named

Plaintiff’s regular rate overtime claim. [ECF No. 22.] The Parties briefed and argued these

motions before the Court. [ECF No. 50.]         On August 7, 2017, the Court granted Named

Plaintiff’s motion for conditional certification and denied Defendants’ motion for partial

summary judgment. [ECF No. 54.]          After subsequent motion practice on the form of the

collective action notice, Class Counsel sent notice of the Lawsuit to potential collective action

members and one hundred twenty-six individuals (including Named Plaintiff) joined the

Lawsuit. Also during the Litigation, the Parties engaged in written discovery and document

production.

         On August 30, 2018, the Parties participated in a day-long mediation with Thomas Wills,

an experienced wage and hour mediator. In advance of the mediation, Defendants produced time

and pay records for all Turner Plaintiffs. Class Counsel used the produced time and pay records

to conduct a damages analysis based on Plaintiffs’ theory of liability. The mediation was

adversarial, at arm’s length, and successful as a result of the good faith efforts of the Parties,

their counsel, and the mediator. At the mediation, the Parties reached an accord resulting in a

formal Agreement, which has been emailed to Chambers for in-camera review.




                                                 3
      2:16-cv-02864-DCN        Date Filed 11/14/18      Entry Number 117-1       Page 4 of 30




    II.    SUMMARY OF THE SETTLEMENT

           Defendants agreed to pay monetary settlement as indicated in section 1(j) of the

    Agreement (the “Maximum Gross Settlement Amount”) to settle the FLSA claims of Named

    Plaintiff and the Opt-Ins and to settle the individual SCPWA claims of the Named Plaintiff

    and two other individuals who are to receive Service Awards, as set forth in the Agreement.

    (Ex. 1.) Additionally, Defendants agreed to pay the employer share of payroll taxes outside of

    and in addition to the Maximum Gross Settlement Amount. (Id.) The Parties further agreed

    that, pending Court approval, the Service Award to Named Plaintiff, as indicated in section 9

    of the Agreement, Service Awards to Opt-In Plaintiffs Chris Montero and Jeronica Brown as

    indicated in section 9 of the Agreement, Plaintiffs’ Counsel’s attorneys’ fees and costs as

    indicated in section 1(b) of the Agreement, including settlement administration costs as

    indicated in section 1(a) of the Agreement, shall be deducted from the Maximum Gross

    Settlement Amount as set forth in the Parties’ Agreement.4 After these deductions are made

    from the Maximum Gross Settlement Amount and following all appropriate tax withholdings

    required by law, pursuant to the Agreement and as awarded by the Court, the Settlement

    Administrator will distribute, after making appropriate tax withholdings, to Turner Plaintiffs

    the remaining amount of the settlement fund pro rata based on individual computations of

    unpaid overtime wages, based on the criteria set forth in the Agreement.

           The Parties agreed that, under no circumstances, will Defendants’ settlement liability,

    other than Defendants’ employer payroll taxes, exceed the Maximum Gross Settlement




4
  The Parties agreed, upon Court approval, to use Rust Consulting, Inc., or any other firms or
successors designated by the Parties and approved by the Court, as the Settlement Administrator
responsible for administering the proposed settlement.

                                                  4
      2:16-cv-02864-DCN         Date Filed 11/14/18       Entry Number 117-1        Page 5 of 30




    Amount. All settlement payments not negotiated by Turner Plaintiffs within 120 days from

    mailing will become null and void and will revert to Defendants.

           The Settlement covers only those individuals who affirmatively opted to join in this

    lawsuit by submitting an approved consent form, barring those individuals specifically

    identified in the Agreement. (Ex. 1 at n. 1.) The Settlement does not resolve or release the

    claims of individuals who have not affirmatively consented to join the action by filing a

    consent to join form with the Court on or before the date of the filing of this Motion.

           Additionally, Turner Plaintiffs seek this Court’s approval of Service Awards to Named

    and two Opt-In Plaintiffs (Montero and Brown) and Plaintiffs’ Counsel’s request for

    Attorneys’ Fees and Litigation Costs.5 Defendants do not oppose Plaintiffs’ request.

           This Settlement is inclusive of Plaintiffs’ Counsel’s Attorneys’ Fees and Litigation

    Costs. Assuming the Court approves the Settlement, Plaintiffs’ Counsel’s Attorneys’ Fees and

    Litigation Costs will be deducted from the Maximum Gross Fund, along with the requested

    Service Awards.6 The Settlement proceeds remaining after these deductions (the “Net

    Settlement Amount”) will be distributed to each of the Turner Plaintiffs.

          (a)     The Net Settlement Fund will be divided among the Turner Plaintiffs pro rata

based on individual computations of alleged unpaid overtime wages, to determine each

Settlement Payment. Each Settlement Payment shall be calculated according to the following

criteria (as requested by Turner Plaintiffs for purposes of settlement):

          Total Regular Wages ÷ 40 = Regular Rate of Pay;


5
  Pursuant to the terms of the Agreement, Defendants take no position as to the attorneys’ fees
and litigation costs sought by Plaintiffs’ counsel or the Service Awards sought by Named
Plaintiff or Opt-In Plaintiffs, but do not object to the requested amounts.
6
  Should the Court reduce the amounts sought for attorneys’ fees, litigation costs, or Service
Award, such reduced amounts will be used to calculate the Net Settlement Fund.
                                                    5
   2:16-cv-02864-DCN         Date Filed 11/14/18      Entry Number 117-1        Page 6 of 30




       Total Hours Worked – 40 = Overtime Hours Worked;

       Overtime Hours Worked * Regular Rate of Pay * 1.5 = Overtime Wages; and

       Overtime Wages – Overtime Wages Paid = Settlement Overtime Wages.

Defendants state that this formula is for settlement allocation purposes only and Defendants do

not concede the proper divisor is 40 hours or that Class Counsel’s allocation formula above is the

correct measure of alleged damage or that any damages are due and/or owing to Named Plaintiff

and Turner Plaintiffs.

              (i)        The Net Settlement Fund shall be divided by the sum of all Turner

Plaintiffs’ Total Settlement Overtime Wages. The quotient, expressed as a percentage, shall

represent the “Pro Rata Factor.” Each Turner Plaintiff’s name, Pro Rata Factor, and gross

settlement amount is identified on Exhibit C to the Agreement.

             (ii)        Each Turner Plaintiff’s alleged Settlement Overtime Wages shall be

multiplied by the Pro Rata Factor to determine each Turner Plaintiff’s “Settlement Payment.”

       (b)     Each Turner Plaintiff’s Settlement Payment shall be delivered in one check by the

Settlement Administrator, allocated for purposes of settlement as follows:

              (i)        One-half of each Settlement Payment will represent unpaid overtime

wages. Regular employee payroll deductions shall be taken out of this portion of each settlement

payment by the Settlement Administrator. Federal income tax on that amount will be withheld

for the Turner Plaintiffs at a flat rate of 29.65 percent (22% for federal taxes and 7.65% for

social security and Medicare). State income tax will be withheld according to applicable state

withholding requirements at an amount not less than 7.00% for Turner Plaintiffs who worked in

South Carolina and 5.599% for Turner Plaintiffs who worked in North Carolina. The Settlement




                                                6
   2:16-cv-02864-DCN         Date Filed 11/14/18      Entry Number 117-1        Page 7 of 30




Administrator shall issue each of the Turner Plaintiffs who negotiates his or her Settlement

Payment an IRS Form W-2 for this portion of the Settlement Payment.

             (ii)       One-half of each Settlement Payment will represent non-wage

compensation. Payroll deductions and income taxes shall not be taken from this portion of each

Settlement Payment, or from the Service Awards, provided that the individual supplies the

claims administrator with an IRS Form W-9. The Settlement Administrator shall issue the Turner

Plaintiffs who negotiate their Settlement Payment an IRS Form 1099 for the non-wage damages

portion of each Settlement Payment. The Settlement Administrator shall also issue to the Named

Plaintiff and Opt-in Plaintiffs Brown and Montero Form 1099s for Service Awards.

            (iii)       The Settlement Administrator shall timely issue tax information returns

and appropriate forms to the IRS and appropriate state tax authorities for North Carolina and

South Carolina for Turner Plaintiffs who negotiate their settlement payments. The Settlement

Administrator shall also be responsible for timely making all tax deposits with the IRS and

appropriate state tax authorities for North Carolina and South Carolina, including timely filing

the required federal form 941 and North Carolina and South Carolina payroll tax returns.

            (iv)        Payment of the employee portion of all applicable income and payroll

taxes will be the sole responsibility of the Turner Plaintiffs negotiating a Settlement Payment or

Service Award. Released Parties make no representations and provide no advice, and it is

understood and agreed that Released Parties have made no representations and have provided no

advice, as to the taxability of any portions of the Settlement Payments to any Plaintiffs, the

payment of any costs or award of Plaintiffs’ Attorneys’ Fees and Litigation Costs, or any Service

Award payments. The Settlement Letter mailed to the Turner Plaintiffs will advise them to seek

their own tax advice prior to acting in response to that Settlement Letter. Neither Plaintiffs’


                                                7
   2:16-cv-02864-DCN          Date Filed 11/14/18      Entry Number 117-1         Page 8 of 30




Counsel nor Defendants’ Counsel intend anything contained herein to constitute legal advice

regarding the taxability of any amount paid hereunder, nor will it be relied upon as such.

              (v)       Defendants shall have no liability or responsibility whatsoever for taxes

of the QSF, any Turner Plaintiff, Class Counsel, or any other person or the filing of any tax

returns, information reports or other documents with U.S. Internal Revenue Service or any other

taxing authority. Recipients of any payments made pursuant to the Agreement will be solely

responsible for all taxes, interest and penalties owed by such recipients with respect thereto, and

will indemnify, defend, and hold Defendants and the Settlement Administrator harmless from

and against any and all taxes and interest as a result of such recipient’s failure to timely pay such

taxes.

             (vi)       By negotiating a Settlement Payment check, each Turner Plaintiff will be

bound by the terms as set forth in the Agreement and will release all Released Parties from all

Released Claims. However, any failure of the Turner Plaintiffs to deposit a check shall not affect

the enforceability of the release of all claims in the Complaint as well as federal and state

overtime claims, as the Parties agree that valid consideration for same is Defendants paying the

Maximum Gross Settlement Amount and the offer of monetary consideration by means of the

offer of Settlement and mailing of Settlement Payments. The Settlement Letter mailed to the

Turner Plaintiffs will contain a definition of the Release.

            (vii)       Defendants shall be responsible for the Employer Payroll Taxes. Other

than the withholding and reporting requirements herein, which are the responsibility of the

Settlement Administrator, the Turner Plaintiffs shall be solely responsible for the reporting and

payment of their share of any federal, state and/or local income or other taxes on payments

received pursuant to this Agreement.



                                                  8
      2:16-cv-02864-DCN         Date Filed 11/14/18       Entry Number 117-1        Page 9 of 30




    III.   THE SETTLEMENT IS A FAIR AND REASONABLE RESOLUTION OF A
           BONA FIDE DISPUTE UNDER THE FLSA

           Settling parties routinely seek judicial approval of a proposed settlement to ensure

    fairness and to give effect to the FLSA releases. See Dunham v. Brevard Cnty. Sch. Bd., 401

    So. 2d 888, 889 (Fla. 5th DCA 1981) (recognizing state court jurisdiction over FLSA claims);

    Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353, 1355 (11th Cir. 1982)

    (approving FLSA settlement). The law favors compromise and settlement of class and

    collective action lawsuits. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977); Bennett

    v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984) (noting “strong judicial policy favoring

    settlement”). The policy favoring settlement is especially relevant in class or collective actions

    and other complex matters, where the inherent costs, delays, and risks of litigation might

    otherwise overwhelm any potential benefit the class could hope to attain. See Ass’n For

    Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466 (S.D. Fla. 2002) (citations

    omitted) (“There is an overriding public interest in favor of settlement, particularly in class

    actions that have the well-deserved reputation as being most complex.”).

           FLSA settlements are not subject to a two-stage approval process (preliminary

    approval followed by final approval) like class-action settlements under Rule 23, unless the

    FLSA settlement is a so-called “hybrid” wage-and-hour settlement that resolves FLSA

    collective-action and Rule 23 class-action claims simultaneously.7 See, e.g., Prena v. BMO

    Fin. Corp., 2015 WL 2344949, at *1 (N.D. Ill. May 15, 2015) (“One step is appropriate

    because this is an FLSA collective action, where collective members must affirmatively opt-in

    in order to be bound by the settlement (including the settlement’s release provision).”) This is


7
  Class Counsel has determined that a Rule 23 class is not appropriate under the facts of this
case, for a variety of reasons, and hereby withdraws the Rule 23 class allegations.
                                                    9
 2:16-cv-02864-DCN          Date Filed 11/14/18       Entry Number 117-1        Page 10 of 30




not a hybrid settlement. Rather, putative opt-in plaintiffs who did not affirmatively join in this

action by completing and returning a consent form when notice was issued were and are free

to independently pursue their FLSA rights either now or at a later date.

       “[B]ecause, under the FLSA, parties may elect to opt in but a failure to do so does not

prevent them from bringing their own suits at a later date, FLSA collective actions do not

implicate the same due process concerns as Rule 23 actions.” Bozak v. FedEx Ground

Package Sys., 2014 U.S. Dist. LEXIS 106042, at *6 (D. Conn. July 31, 2014). Thus, courts do

not apply the exacting standards for class action settlement approval under Rule 23 to approval

of FLSA settlements. See, e.g., Faile v. Lancaster Cnty., 2012 U.S. Dist. LEXIS 189610, at

*11 (D.S.C. Mar. 8, 2012) (“Approval of settlements in collective actions under the FLSA

generally involves less stringent standards than Rule 23 class settlements.”); see also Beckman

v. KeyBank, N.A., 293 F.R.D. 467, 476 (S.D.N.Y. 2013); Woods v. N.V. Life Ins. Co., 686 F.2d

578, 579-80 (7th Cir. 1982) (discussing due process concerns present in Rule 23 class actions

that are not present in FLSA collective actions).

      Here, because the case is being settled as an FLSA collective action pursuant to 29

U.S.C. § 216(b), the only employees covered by the Settlement are those who, after reviewing

the notice form, affirmatively decided to join the Litigation by causing their consent to join

form to be timely filed on the docket in this Litigation.

       Where, as here, the litigation involves only a private enforcement action under Section

216(b) of the FLSA, approval is warranted where a settlement resolves a bona fide dispute

between the parties “with respect to coverage [and] amount due under the Act,” is fair and

reasonable, and is the product of serious, informed, arms-length negotiations. Lynn’s Food

Stores, 679 F.2d at 1353 n.8; Bennett, 737 F.2d at 987 n.9. Typically, courts rely on the



                                                10
 2:16-cv-02864-DCN          Date Filed 11/14/18      Entry Number 117-1         Page 11 of 30




adversarial nature of a litigated FLSA case resulting in settlement as indicia of fairness. Lynn’s

Food Stores, Inc., 679 F.2d at 1354. If the proposed settlement reflects a reasonable

compromise over contested issues, the court may approve the settlement in order to promote

the policy of encouraging settlement of litigation. Id. “Courts approve FLSA settlements when

they are reached as a result of contested litigation to resolve bona fide disputes.” Id. “Courts

greatly favor the settlements of cases and allowing litigants to achieve their own resolution of

disputes.” Darlington Cnty., 2013 U.S. Dist. LEXIS 172624, at *11 (D.S.C. Dec. 6, 2013).

        “Although the Fourth Circuit has not directly addressed the factors to be considered in

deciding motions for approval of [FLSA] settlements, district courts in this circuit typically

employ the considerations set forth by the Eleventh Circuit in Lynn’s Food Stores.” Edelen v.

Am. Residential Servs., 2013 WL 3816986, at *10 (D. Md. July 22, 2013).

      In making this determination, the district court should examine two issues. First, the

settlement must be a product of “contested litigation.” Lynn’s Food, 679 F.2d at 1352-54.

Second, the court must be satisfied that the settlement involves a fair and reasonable resolution

of a bona fide dispute between the parties. Id. If the proposed settlement reflects a reasonable

compromise over contested issues, the court may approve the settlement to promote the policy

of encouraging settlement of litigation. Id. at 1354. The settlement here easily meets this

standard.

       A.      The Proposed Settlement Is the Product of Contested Litigation.

       The Settlement is the result of contested litigation given the fact that the Settlement has

been reached in the context of this Lawsuit. In his Complaint, Named Plaintiff made detailed

factual allegations describing Defendants’ allegedly unlawful compensation practices. By

engaging in extensive formal and informal discovery and summary judgment proceedings, the


                                               11
 2:16-cv-02864-DCN          Date Filed 11/14/18      Entry Number 117-1         Page 12 of 30




Parties had an opportunity to analyze the pertinent factual and legal issues and to assess the

strengths and weaknesses and defenses relating to Named Plaintiff’s claims. In other words,

the Parties are in a position to evaluate the strengths and weaknesses of their various legal and

factual positions. Accordingly, the Court should conclude that the proposed Settlement was

the product of contested litigation.

       B.      The Proposed Settlement Reflects A Fair And Reasonable Resolution Of A
               Bona Fide Dispute Between The Parties.

       The second prong of the Court’s settlement approval inquiry focuses on two issues.

The first issue is confirming the existence of a bona fide dispute between the parties. The

second issue involves a review of the fairness and reasonableness of the proposed settlement.

As explained below, the Court should readily conclude that both issues implicated by this

second prong of the Court’s settlement approval inquiry are satisfied.

               1.      The Parties Were Engaged in a Bona Fide Dispute.

       Turner Plaintiffs alleged that Defendants failed to pay them overtime wages at the

proper rate in violation of the FLSA. Turner Plaintiffs specifically alleged that Defendants

incorrectly calculated their regular rates of pay for overtime pay purposes. More specifically,

Turner Plaintiffs allege that Defendants paid Turner Plaintiffs a flat per-day component, in

addition to a per-hour rate. Defendants calculated Plaintiffs’ regular rate of pay by dividing all

hours worked per workweek by the total compensation paid for the workweek. Turner

Plaintiffs allege that Defendants improperly calculated their regular rate of pay by using an

incorrect divisor of all hours worked per workweek instead of a divisor of forty hours per

workweek. Turner Plaintiffs’ position in the litigation was that Defendants could not

permissibly divide by all hours worked without a mutual understanding that their wages were

intended to compensate them for all hours worked during each workweek (which Defendants

                                               12
 2:16-cv-02864-DCN          Date Filed 11/14/18      Entry Number 117-1         Page 13 of 30




vigorously dispute). Defendants’ position remains that no such mutual understanding

requirement applies, and that Defendants have at all times properly paid Turner Plaintiffs in

compliance with all applicable federal, state, and local laws.

       If Turner Plaintiffs were successful in establishing the truth of their allegations at trial

and successful on appeal, then Defendants would be faced with the prospect of a significant

monetary verdict in favor of Turner Plaintiffs, as well as the obligation to pay litigation fees

and costs. If Defendants were meritorious at trial or on appeal, then Turner Plaintiffs faced the

risk of a complete defense verdict and no recovery of any kind. Both Parties also risked a

lengthy appeal, encompassing additional costs and fees, before a final resolution of this matter.

       The Settlement is fair and reasonable when viewed against the risks, expenses, and

delays inherent in continued litigation. Here, the Parties had significant legal and factual

disputes, which were hotly contested. Accordingly, the Court should conclude that a bona fide

dispute between the Parties existed.

               2.      The Proposed Settlement is Fair and Reasonable.

       In sum, the proposed Settlement is fair, just, and reasonable. This Settlement was the

product of arm’s-length negotiations by experienced counsel and has the effect of (1) providing

Turner Plaintiffs with the opportunity to receive substantial financial remedies for their claims,

(2) in exchange for a release of their potential wage claims, and (3) eliminating the inherent

risks both sides would bear if this complex litigation continued to resolution on the merits.

Under these circumstances, a presumption of fairness should attach to the Settlement. See

Lynn’s Food Stores, Inc., 679 F.2d at 1354 (recognizing that courts rely on the adversary




                                               13
     2:16-cv-02864-DCN           Date Filed 11/14/18    Entry Number 117-1        Page 14 of 30




    nature of a litigated FLSA case resulting in settlement as indicia of fairness).8 Federal courts

    within this Circuit routinely approve similar settlements reached in FLSA collective actions.

    See, e.g., Irvine v. Destination Wild Dunes Mgmt., 2016 U.S. Dist. LEXIS 116128 (D.S.C.

    Aug. 30, 2016); Butler v. DirectSAT USA, LLC, 2015 WL 5177757 (D. Md. Sept. 3, 2015);

    Latham v Branch Banking & Trust Co., 2014 WL 464236, at *1 (M.D.N.C. Jan. 14, 2014).

                 i.      Substantial Obstacles Exist if the Litigation Continues, and the
                         Settlement Offers Substantial, Immediate Relief

          As outlined above, the Parties disagree about the merits of Turner Plaintiffs’ claims and

the viability of Defendants’ defenses. If the Lawsuit continues, Turner Plaintiffs face many

obstacles and uncertainties, including a motion for decertification of the action, additional

motions for summary judgment, and potentially a jury trial. Furthermore, if Turner Plaintiffs

prevail on liability, they face additional hurdles regarding the amount of damages Turner

Plaintiffs allegedly suffered.

          When determining the reasonableness of the settlement award, courts consider a range

that “recognizes the uncertainties of law and fact in any particular case and the concomitant risks

and costs necessarily inherent in taking any litigation to completion.” Morris v. Affinity Health

Plan, Inc. 859 F. Supp. 2d 611, 621 (S.D.N.Y. 2012) (internal citations omitted). Immediate


8
  Courts adhere to “an initial presumption of fairness when a proposed class settlement, which was
negotiated at arm’s length by counsel for the class, is presented for court approval.” 4 Newberg on
Class Actions § 11.41; see also Great Neck Capital Appreciation Inv. P’Ship., LLP v.
PriceWaterhouseCoopers, LLP, 212 F.R.D. 400, 410 (E.D. Wis. 2002) (“A strong presumption of
fairness attaches to a settlement agreement when it is the result of this type of negotiation.”);
Hispanics United v. Vill. of Addison, 988 F. Supp. 1130, 1150, n.6 (N.D. Ill 1997) (same). After
the parties’ arm’s length negotiations, “it is not for the Court to substitute its judgment as to a
proper settlement for that of such competent counsel.” In re Austrian & German Bank Holocaust
Litig., 80 F. Supp. 2d 164, 173-74 (S.D.N.Y. 2000); accord Calobrace v. Am. Nat. Can Co.,
1997 U.S. Dist. LEXIS 3945, at *7 (N.D. Ill. Apr. 1, 1997) (“It is not the court's function, in this
review, to try the case on the merits and thereby substitute its judgment for the judgment of the
litigants as to the optimal terms for settlement of the case.”).
                                                  14
  2:16-cv-02864-DCN          Date Filed 11/14/18       Entry Number 117-1      Page 15 of 30




payment of substantial amounts to class members is reasonable “even if it means sacrificing

‘speculative payment of a hypothetically larger amount years down the road.’” Gilliam v. Addicts

Rehab. Crt. Fund, 2008 WL 782596, at *5 (S.D.N.Y. Mar. 24, 2008) (quoting Teachers’ Ret.

Sys. of LA v. A.C.L.N., Ltd., 2004 WL 1087261, at *5 (S.D.N.Y. May 14, 2004)).

       As explained above, Turner Plaintiffs are releasing any and all claims asserted at any

time in the Complaint and all federal and state overtime claims against Released Parties, related

claims for penalties (including late payment penalties), interest, liquidated damages, Plaintiffs’

Attorneys’ Fees and Litigation Costs, restitution and equitable relief. The limited nature of the

release Turner Plaintiffs are providing Defendants in exchange for a settlement payment is

another indicia of a fair and reasonable settlement.

               ii.     The Action is Complex, Expensive, and Lengthy

       This Action is properly characterized as complex, both in terms of establishing

purported liability and in establishing the proper amount of damages, if any, for all Turner

Plaintiffs. Many complex issues of law and fact remain unanswered and would have to be

resolved at or before trial, which would be lengthy, costly, and complex. Turner Plaintiffs

would need to provide evidence sufficient to establish liability and proof of damages would

have required additional discovery. Defendants were certain to move for decertification at the

completion of discovery and challenge liability. And, regardless of the outcome at trial, post-




                                                15
     2:16-cv-02864-DCN        Date Filed 11/14/18     Entry Number 117-1        Page 16 of 30




judgment appeals were likely. Accordingly, the complexity and prospective expense and

duration of further litigation weigh in favor of approving the Parties’ proposed settlement.9

                 iii.   Plaintiffs’ Counsel and the Named Plaintiff Support the Settlement

          Plaintiffs’ Counsel has gained a comprehensive knowledge of the facts and legal issues

relating to the claims and defenses and has ample evidence on which to base an informed

assessment of the proposed settlement. Based on their knowledge of the case and the applicable

law, as well as their experience in numerous similar wage-and-hour collective actions, Plaintiffs’

Counsel believes the settlement is fair, reasonable and adequate. “Although the Court is not

bound by the counsel’s opinion, their opinion is nonetheless entitled to great weight.” In re

BankAmerica Corp. Securities Litig., 210 F.R.D. 694, 702 (E.D. Mo. 2002). Additionally, the

Named Plaintiff has indicated his approval of the Agreement. For the foregoing reasons, the

Court should approve the Settlement as a fair and reasonable resolution of a bona fide dispute

between the Parties.

    IV.    PLAINTIFFS’ COUNSEL IS ENTITLED TO REASONABLE ATTORNEYS’
           FEES AND REIMBURSEMENT OF COSTS10

          The FLSA contains a mandatory fee-shifting provision, which provides that “the court in

such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a

reasonable attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C. §

216(b). The goal of a statutory award of attorneys’ fees and costs is to “ensure access to the


9
   Public policy favors the early resolution of complex wage and hour cases where substantial
resources can be conserved by avoiding the time, cost and rigor of protracted litigation. See
Lynn’s Food Stores, Inc., 679 F.2d at 1354 (recognizing policy of encouraging settlement of
FLSA litigation); Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1149 (8th Cir. 1999) (“A strong
public policy favors [settlement] agreements, and courts should approach them with a
presumption in their favor.”).
10
   As previously noted, Defendants’ do not oppose Plaintiffs’ application for attorneys’ fees and
litigation costs.
                                                16
  2:16-cv-02864-DCN            Date Filed 11/14/18     Entry Number 117-1         Page 17 of 30




judicial process for persons with civil rights grievances.” Hensley v. Eckerhart, 461 U.S. 424,

429 (1983). For purposes of recovery of attorneys’ fees and costs, a “prevailing party” is one

who has “succeed[ed] on any significant issue in litigation which achieves some of the benefit

the parties sought in bringing suit.” Id.

       Although payment of attorneys’ fees and costs to employees prevailing under the FLSA

is mandatory, “[t]he amount of the attorney’s fees . . . is within the sound discretion of the trial

court.” Burnley v. Short, 730 F.2d 136, 141 (4th Cir. 1984).

       The Fourth Circuit has also provided clarity as to the standard for determining a

reasonable figure for attorneys’ fees. See Barber v. Kimbrell’s, Inc., 577 F.2d 216 (4th Cir. 1978)

(adopting factors in Johnson v. Georgia Hwy Express, Inc., 488 F.2d 714 (5th Cir. 1974)). The

factors for attorneys’ fee petitions enumerated by the Fourth Circuit in Barber have even been

expressly incorporated into Local Civil Rule 54.02, D.S.C., which states that “[a]ny petition for

attorney’s fees shall comply with the requirements set forth in Barber v. Kimbrell’s, Inc., 577

F.2d 216 (4th Cir. 1978).” Local Civ. Rule 54.02, D.S.C. As the Fourth Circuit’s holding in

Barber adopted the factors of the Fifth Circuit from the case of Johnson v. Georgia Hwy

Express, Inc., 488 F.2d 714 (5th Cir. 1974), Johnson is relevant in determining an award of fees

as well. In Barber, the Fourth Circuit held the following factors to be considered in determining

a reasonable attorneys’ fee:

                 (1)     The time and labor expended;
                 (2)     The novelty and difficulty of the questions raised;
                 (3)     The skill required to properly perform the legal services rendered;
                 (4)     The attorney’s opportunity costs in pressing the instant litigation;
                 (5)     The customary fee for like work;
                 (6)     The attorney’s expectations at the outset of the litigation;
                 (7)     The time limitations imposed by the client or circumstances;
                 (8)     The amount in controversy and the results obtained;
                 (9)     The experience, reputation and ability of the attorney;
                 (10)    The undesirability of the case within the legal community in

                                                 17
 2:16-cv-02864-DCN         Date Filed 11/14/18      Entry Number 117-1        Page 18 of 30




                       which the suit arose;
               (11)    The nature and length of the professional relationship between
                       attorney and client; and
               (12)    Attorneys’ fees awards in similar cases.

Local Civ. Rule 54.02(A) (D.S.C.); Barber, 577 F.2d at 226, n.28.

       Local Civil Rule 54.02(A) further states that “these requirements are also relevant

when a common fund is created and a percentage-fee method is sought in the application.”

Local Civil Rule 1.5(a) of the South Carolina Rules of Professional Responsibility provides

that “[a] lawyer’s fee shall be reasonable.” S.C. R. Prof’l Conduct 1.5(a). Reasonableness is

likewise the focus of the Barber analysis. Barber, 577 F.2d at 226. Provided the factors are

considered and findings duly made, such determination will not be overturned on appeal

“unless under all of the facts and circumstances it is clearly wrong” because “the allowance of

attorneys’ fees is within the judicial discretion of the trial judge, who has close and intimate

knowledge of the efforts expended and the value of the services rendered.” Id. (internal

quotations omitted).

      Under these circumstances, reasonableness “essentially boils down to two competing

methods of calculation: the lodestar method and the ‘percentage of recovery’ or (‘percentage

of the fund’ method).” In re Mills Corp. Sec. Litig., 265 F.R.D. 246, 260 (E.D. Va. 2009); see

also Loudermilk Servs., Inc. v. Marathon Petroleum Co. LLC, 623 F. Supp. 2d 713, 717 (S.D.

W. Va. 2009). Using the lodestar method, the Court multiplies the number of hours worked by

a reasonable hourly rate, the product of which the Court can then adjust by employing a

“multiplier.” In re Mills Corp. Sec. Litig., 265 F.R.D. at 260. A multiplier can be derived from

a number of factors, such as the benefit achieved for the class and the complexity of the case.

Loudermilk Servs., Inc., 623 F. Supp. 2d at 717. Such a multiplier is within the discretion of

the Court to compensate the attorneys for the risk of nonpayment, but “[i]t is an abuse of

                                              18
 2:16-cv-02864-DCN          Date Filed 11/14/18       Entry Number 117-1         Page 19 of 30




discretion to fail to apply a risk multiplier . . . when (1) attorneys take a case with the

expectation that they will receive a risk enhancement if they prevail, (2) their hourly rate does

not reflect that risk, and (3) there is evidence that the case was risky.” Fischel v. Equitable Life

Assurance Soc’y, 307 F.3d 997, 1008 (9th Cir. 2002). Courts “‘have generally held that

lodestar multipliers falling between 2 and 4.5 demonstrate a reasonable attorneys’ fee.’” In re

Mills Corp. Sec. Litig., 265 F.R.D. at 265 (quoting Jones v. Dominion Res. Servs., 601 F. Supp.

2d 756, 766 (S.D. W. Va. 2009)).

       The percentage of fund method provides for an award based on a percentage of the

recovery obtained in light of multi-factor analysis undertaken by the Court. Id. The factors for

consideration are substantially identical to the Barber factors discussed above and need not be

laid out and analyzed separately from the Barber factors. See id. at 261, n.6. In the context

where a common fund is created, “other districts within this Circuit[] and the vast majority of

courts in other jurisdictions consistently apply a percentage of the fund method for calculating

attorneys’ fees.” Id. at 261. “One of the main advantages of using a percentage of fund method

is that it ties the attorneys’ award to the overall result achieved rather than the hours expended

by the attorney.” Loudermilk Servs., Inc., 623 F. Supp. 2d at 717-18 (internal quotations

omitted). By “using the percentage of fund method and supplementing it with the lodestar

cross-check,” the Court “take[s] advantage of the benefits of both methods.” Id.

        Courts have routinely awarded attorneys’ fees based on a percentage fee approach in

wage and hour settlements. For example, in Kidrick v. ABC Television & Appliance Rental,

Inc., 1999 WL 1027050 (N.D. W. Va. May 12, 1999) a district court in this Circuit applied the

percentage-of-the-benefit approach to a similar wage and hour settlement and concluded that a

fee award representing 30.6% of total settlement value was reasonable. In Johnson v. Brennan,



                                                19
 2:16-cv-02864-DCN         Date Filed 11/14/18      Entry Number 117-1        Page 20 of 30




2011 WL 4357376 (S.D.N.Y. Sept. 16, 2011), the Court determined that “public policy favors

a common fund attorneys’ fee approach” in wage and hour class actions and found that a fee

award of 33 1/3% of total settlement fund was reasonable. Id. at *18-19; see also Prescott,

2011 WL 6662288, at *2 (percentage of the benefit “mimics” the market); Matheson v. T-Bone

Rest., LLC, 2011 WL 6268216, at *7 (S.D.N.Y. Dec. 13, 2011) (awarded 33 1/3% of fund);

Prena v. BMO Fin. Corp., 2015 WL 2344949, at *1 (N.D. Ill. May 15, 2015) (the settlement

amount is “in-line with the 33-40% contingency that is typically charged in FLSA cases.”); In

Re: Milos Litig., 2011 WL 6015705, at *2 (S.D.N.Y. Sept. 8, 2011) (33 1/3%); Williams v.

Aramark Sports, LLC, 10-1547, 2011 WL 4018205, at *10 (E.D. Pa. Sept. 9, 2011) (33 1/3%).

       A.      The Attorneys’ Fees Requested Are Fair, Reasonable, and Appropriate
               under Barber.

       The Barber factors are required to be considered by the Court under Local Civil Rule

54.02(A) D.S.C., and accordingly, the following analysis references these factors by number.

As explained by an opinion from a district court in this Circuit, the Barber factors are so

similar to the factors evaluated under a percentage of recovery analysis that laying out and

analyzing both sets of factors separately is unnecessary. In re Mills Corp. Sec. Litig., 265

F.R.D. at 261, n.6.

               1.     Time and Labor Required (the First Barber Factor)

       As to the first Barber factor, the time and labor expended, Plaintiffs’ Counsel has spent

considerable time and labor in litigating this case. Indeed, for this portion of the litigation,

Plaintiffs’ Counsel has expended more than 935 hours total in this effort and has a lodestar




                                              20
     2:16-cv-02864-DCN       Date Filed 11/14/18      Entry Number 117-1         Page 21 of 30




 total of $309,317.58.11 Accordingly, the time and labor devoted to this action for this portion

 of the litigation justifies an attorney fee award as indicated in section 1(b) of the Agreement.

                2.      Novelty and Difficulty of the Issues (the Second Barber Factor)

        This case involved novel and complex issues. To be sure, this FLSA collective action

presented unique issues relating to calculation of the regular rate of pay for non-exempt

employees paid by a hybrid compensation methodology which included a per-day component in

addition to hourly pay. Few plaintiffs’ lawyers are willing to undertake these types of collective

actions on behalf of employees because of the unique area of the law and the amount of

resources needed to pursue a collective action of this nature. The novelty and difficulty presented

by this case is appropriately reflected in the hours submitted by Plaintiffs’ Counsel. See

McClaran v. Carolina Ale House Operating Co., LLC, 2015 U.S. Dist. LEXIS 112985, at *8-9

(D.S.C. Aug. 26, 2015) (noting that the difficulty of the case is reflected in the hours expended

by counsel).

                3.      Skill Required: The Experience, Reputation, and Ability of the
                        Attorneys (the Third and Ninth Barber Factors)

        As South Carolina District Court has held, “[e]mployment law is a very dynamic area of

the law, requiring counsel to stay abreast of developments in both state and federal law.” DeWitt

v. Darlington Cnty., 2013 U.S. Dist. LEXIS 172624, at *31 (D.S.C. Dec. 6, 2013). Plaintiffs’

Counsels’ law practices focus exclusively on plaintiff-side employment cases, including FLSA

collective actions and class action cases. Plaintiffs’ Counsels’ efforts in bringing this litigation

to a successful conclusion confirm the experience and ability of the attorneys involved. The

professional standing and expertise of opposing counsel also is an important factor in evaluating


11
  Detailed time and billing records, as well as records of costs incurred, are available at the
Court’s request.
                                                 21
  2:16-cv-02864-DCN           Date Filed 11/14/18       Entry Number 117-1         Page 22 of 30




the quality of services rendered by Plaintiffs’ Counsel and “should be weighed in

determining the fee, because such standing reflects the challenge faced by plaintiffs’ attorneys.”

Schwartz v. TXU Corp., 2005 WL 3148350, at *30 (N.D. Tex. Nov. 8, 2005). The national

law firm representing Defendants is highly respected for its expertise in matters such as these.

Defendants’ counsel is experienced, respected, and highly skilled. Plaintiffs’ Counsel’s

resolution of this matter despite formidable legal opposition further confirms the quality of their

representation.

                  4.     Preclusion of Other Employment (the Fourth Barber Factor)

       Plaintiffs’ Counsel has been precluded from accepting and/or working on non-contingency

fee matters as a result of the substantial time and resources devoted to the investigation, litigation,

and negotiation required to achieve and implement the settlement. As previously noted, Plaintiffs’

Counsel has spent a significant amount of time litigating this case. Such a vast time commitment

represents a significant opportunity cost in terms of other cases, either hourly or contingency, on

which Plaintiffs’ Counsel could have worked. In addition, Class Counsel also agreed to advance

the costs of this litigation on a contingency basis, since Named Plaintiff did not have the

financial ability to pay the costs associated with this case. Plaintiffs’ Counsel was not able to

accept several other contingency cases during the pendency of this action due to limited

resources in advancing litigation costs. Further, Plaintiffs’ Counsel has not had the use of the

operating funds used to advance the costs in this matter during the pendency of the case.

Accordingly, this factor further supports the requested fee.

                  5.     The Customary Fee for Like Work (the Fifth and Twelfth Barber
                         Factors)

       The requested fee award is fair, reasonable, and appropriate under the South Carolina

 Rules of Professional Conduct and when compared to similar fee awards based on percentage of
                                                  22
 2:16-cv-02864-DCN           Date Filed 11/14/18       Entry Number 117-1          Page 23 of 30




the fund and lodestar analyses. Notably, Plaintiffs’ Counsel’s requested fee is well within the

average in the private marketplace, where contingency fee arrangements ranging from 33.33 to

40 percent of the gross recovery are standard. In re Pub. Serv. Co. of N.M., No. 91-0536M,

1992 WL 278452, (S.D. Cal. July 28, 1992) (“If this were a non-representative litigation, the

customary fee arrangement would be contingent, on a percentage basis, and in the range of

30% to 40% of the recovery.”); In re Cont’l Ill. Sec. Litig., 962 F.2d 566, 572 (7th Cir. 1992)

(“The object in awarding a reasonable attorney’s fee . . . is to simulate the market.”).

        Accordingly, the requested fee of 33.33 percent of the gross settlement compares

favorably with other court-approved awards, which fact should weigh in favor of the requested

fee under the fifth and twelfth Barber factors. Barber, 577 F.2d at 226, n.28; see also Kidrick,

1999 WL 1027050, at *1 (30.6%); Johnson, 2011 WL 4357376, at *18-19 (33 1/3%);

Matheson, 2011 WL 6268216, at *7 (33 1/3%); In Re: Milos Litig., 2011 WL 6015705, at *2

(33 1/3%); Williams v. Aramark Sports, LLC, 2011 WL 4018205, at *10 (33 1/3%). The

requested fees are reasonable for an FLSA collective action case in the District of South

Carolina.

                6.      Whether the Fee Is Fixed or Contingent (the Sixth Barber Factor)

        Courts also have consistently recognized that the attorneys’ contingent fee risk should

be “a major factor” in determining the fee award. Schwartz, 2005 WL 3148350, at *24; see

also In re Cont’l Ill. Sec. Litig., 962 F.3d at 1008 (“It is an abuse of discretion to fail to apply a

risk multiplier . . . when (1) attorneys take a case with the expectation that they will receive a

risk enhancement if they prevail, (2) their hourly rate does not reflect that risk, and (3) there is

evidence that the case was risky.”). The Named Plaintiff agreed to a contingent fee

arrangement with Plaintiffs’ Counsel that would allow attorneys’ fees in an amount equal to


                                                 23
 2:16-cv-02864-DCN          Date Filed 11/14/18      Entry Number 117-1          Page 24 of 30




one-third of the gross amount of any recovery or the court-awarded fees, whichever is greater.

Additionally, Plaintiffs’ Counsel has incurred significant expenses and invested substantial

amounts of time in prosecuting this case and, to date, have received no remuneration while

facing a significant risk of no recovery for this portion of the litigation. Therefore, this factor

easily supports Plaintiffs’ Counsel’s fee request as well.

               7.      Time Limitations Imposed by the Client or Circumstances (the
                       Seventh Barber Factor)

       Where there has been “[p]riority work that delays the lawyer’s other legal work,” this

factor requires “some premium.” Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714, 718

(5th Cir. 1974) abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87, 109 S. Ct.

939, 103 L. Ed. 2d 67 (1989); see also Doucet ex rel. Doucet v. Chilton Cnty. Bd. of Educ., 65

F. Supp. 2d 1249, 1262 (M.D. Ala. 1999). The very nature of employment cases requires long

and intense hours, great risk of no payment of attorneys’ fees, or, under the best of

circumstances, late payment received long after the work has been accomplished. The amount

of time required by the circumstances of this case are discussed in connection with items 1 and

4 above. Finally, the potential for any wage litigation defendant to argue the statute of

limitations places an importance on moving as quickly as possible to develop and file a case.

               8.      The Amount in Controversy and Results Obtained (the Eighth
                       Barber Factor)

       The Fourth Circuit has held that “‘the most critical factor’ in calculating a reasonable

fee award ‘is the degree of success obtained.’” Brodziak v. Runyon, 145 F.3d 194, 196 (4th

Cir. 1998) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)). As Judge Seymour

recently held, “[i]n evaluating the results obtained for the class, courts have considered

whether plaintiffs would receive a substantial percentage of their back pay amount.”



                                                24
     2:16-cv-02864-DCN       Date Filed 11/14/18      Entry Number 117-1         Page 25 of 30




 McClaran, 2015 U.S. Dist. LEXIS 112985, at *9. The proposed settlement is well within the

 range of reasonable recoveries.12 Here, the gross settlement amount represents approximately

 52% of the total overtime wages Plaintiffs were allegedly owed.

         Further, the Settlement also does not prejudice anyone who did not choose to opt-in to

 this case. Finally, the Settlement achieves a monetary recovery for Turner Plaintiffs in a

 complex action that likely would have been cost prohibitive for them to pursue individually.

                9.      The Undesirability of the Case (the Tenth Barber Factor)

        As Judge Harwell has observed when approving a settlement and attorney’s fees request

 in an FLSA class action, “employment cases do not appear to be eagerly sought out by the

 majority of the plaintiff’s bar in South Carolina, because of the difficulty of the cases and the

 complexity of the issues usually involved.” DeWitt v. Darlington Cnty., 2013 U.S. Dist.

 LEXIS 172624, at *27 (D.S.C. Dec. 6, 2013). Courts have also recognized that the financial

 burden and time demands of complex or novel cases make them in some sense “undesirable” to

 be undertaken on a full contingency fee basis. In re Shell Oil Refinery, 155 F.R.D. 552, 572

 (E.D. La. 1993). As noted, this case, like almost all complex or novel cases, has provided no

 immediate or guaranteed income. See In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036,

 1046-47 (N.D. Cal. 2008) (“The risk that further litigation might result in Turner Plaintiffs not

 recovering at all, particularly a case involving complicated legal issues, is a significant factor

 in the award of fees.”). Moreover, given the substantial hurdles to recovery, there has been a

12
   See, e.g., Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988) (“A
settlement can be satisfying even if it amounts to a hundredth or even a thousandth of a single
percent of the potential recovery.”); Newbridge Networks Sec. Litig., 1998 WL 765724, at *2
(D.D.C. Oct. 23, 1998) (“an agreement that secures roughly six to twelve percent of a potential
recovery ... seems to be within the targeted range of reasonableness”); In re Rite Aid Corp. Sec.
Litig., 146 F. Supp. 2d 706, 715 (E.D. Pa. 2001) (noting that since 1995, class action settlements
have typically “recovered between 5.5% and 6.2% of the class members’ estimated losses”); In
re Linerboard Antitrust Litig., 296 F. Supp. 2d 568, 581 (E.D. Pa. 2003).
                                                25
  2:16-cv-02864-DCN            Date Filed 11/14/18     Entry Number 117-1         Page 26 of 30




 substantial risk that the Turner Plaintiffs, and thus Plaintiffs’ Counsel, would recover nothing

 at all for this portion of the litigation.

         The foregoing risks must be assessed as they existed at the time counsel undertook the

 case and not in light of the settlement achieved. See, e.g., Harman v. Lyphomed, Inc., 945 F.2d

 969, 974 (7th Cir. 1991) (holding that the riskiness of a case must be judged ex ante not ex

 post). Therefore, Plaintiffs’ Counsel knowingly undertook a significant risk by prosecuting this

 case, and this, too, supports the fee request. See Omnivision, 559 F. Supp. 2d at 1047 (noting

 that nationwide, plaintiffs have “won only three of eleven such cases to reach verdicts since

 1996”).

                 10.      Nature and Length of the Professional Relationship between
                          Attorney and Client (the Eleventh Barber Factor)

        Plaintiffs’ Counsel has represented Turner Plaintiffs throughout the course of this

Litigation. This is the first matter for which Turner Plaintiffs’ counsel has provided any legal

services to any Plaintiff in this case, so this factor does not have much application in this Motion.

         B.      The Requested Reimbursement of Litigation-Related Costs and Expenses
                 Is Fair, Reasonable, and Appropriate

        Plaintiffs’ Counsel also requests reimbursement for the reasonable and necessary

 litigation expenses and costs that they have advanced to prosecute this case. An award for

 reasonable litigation costs and expenses is warranted where, as here, Turner Plaintiffs’ counsel’s

 efforts result in the creation of a common fund for the class.

         Here, Turner Plaintiffs’ Counsel requests reimbursement for reasonable litigation

 expenses and costs that were incurred, and which counsel has advanced, in the prosecution of

 the case in the amount indicated in section 1(b) of the Agreement. Courts have held that it is

 beyond question that such expenses are properly chargeable to the settlement fund. See, e.g.,


                                                 26
     2:16-cv-02864-DCN       Date Filed 11/14/18      Entry Number 117-1          Page 27 of 30




 In re Xcel Energy, Inc. Sec., Derivative & ERISA Litig., 364 F. Supp. 2d 980, 1000 (D. Minn.

 2005) (finding that non-duplicative charges for “photocopying, postage, messenger services,

 document depository, telephone and facsimile charges, filing and witness fees, computer-

 assisted legal research, expert fees and consultants, and meal, hotel, and transportation charges

 for out-of-town travel” were appropriate). Accordingly, Turner Plaintiffs’ Counsel respectfully

 requests litigation costs as indicated in section 1(b) of the Agreement including administration

 costs as indicated in section 1(a) of the Agreement be deducted from the Maximum Gross

 Settlement Amount.

 V.      NAMED PLAINTIFF AND OPT-INS BROWN AND MONTERO ARE
         ENTITLED TO SERVICE AWARDS13

         Named Plaintiff Turner seeks a Service Award for his contribution to this litigation as

 described in section 9 of the Agreement. (Ex. 1.) Opt-In Plaintiffs Montero and Brown seek

 Service Awards for their contributions to this litigation as described in section 9 of the

 Agreement. (Id.) Turner, Montero, and Brown seek these service payment awards in

 recognition of the efforts they expended to pursue the claims raised in this action not just on

 behalf of themselves but on behalf of all Plaintiffs. These individuals came forward with

 information necessary to file the Complaint (despite the risks that doing so could have caused

 to their prospects of future employment in the waste collection industry), provided further

 factual information to Plaintiffs’ Counsel and otherwise assisted Plaintiffs’ Counsel with the

 prosecution and resolution of the litigation, which has resulted in a favorable Settlement for all

 Turner Plaintiffs. These service payments are being sought in recognition of efforts these three

 individuals made in support of this action on behalf of all Turner Plaintiffs.


13
  As previously noted, Defendants do not oppose Named Plaintiff Tuner’s and Opt-Ins
Montero’s and Brown’s requests for Service Awards.
                                                27
 2:16-cv-02864-DCN          Date Filed 11/14/18       Entry Number 117-1         Page 28 of 30




       “Because a named plaintiff is an essential ingredient of any class action, an incentive

award is appropriate if it is necessary to induce an individual to participate in the suit.” Cook v.

Niedert, 142 F.3d 1004, 1016 (7th Cir.1998). This is especially true in employment litigation.

See Faile v. Lancaster Cnty., 2012 U.S. Dist. LEXIS 189610, at *41-42 (D.S.C. Mar. 8, 2012)

(“Service or incentive payments are especially appropriate in employment litigation, where the

plaintiff is often a former or current employee of the defendant, and thus, by lending his name

to the litigation, he has, for the benefit of the class a whole, undertaken the risk of adverse

actions by the employer or co-workers.”) (quoting Frank v. Eastman Kodak Co., 228 F.R.D.

174, 187 (W.D.N.Y. 2005) (internal quotation marks omitted)).

       “To determine whether such a payment is warranted, the Court must consider the

actions the plaintiff has taken to protect the interests of the class, the degree to which the class

has benefitted from those actions, and the amount of time and effort the plaintiff expended in

pursuing the litigation.” Irvine v. Destination Wild Dunes Mgmt., 204 F. Supp. 3d 846, 850-51

(D.S.C. 2016) (quoting Edelen v. Am. Residential Servs., LLC, 2013 U.S. Dist. LEXIS

102373, at *16 (D. Md. July 22, 2013) (internal quotations omitted).

       As another court in this district has observed “[c]ourts around the country have

approved substantial incentive payments in FLSA collective actions and other employment-

related class actions.” Faile, 2012 U.S. Dist. LEXIS 189610, at *42. Courts in this district

have awarded service payments in wage and hour collective and class actions in amounts

significantly more than the amount requested by Named Plaintiff herein. Id. (approving

service awards of $67,500.00, with lead Plaintiffs receiving awards of $18,000.00 each and

steering committee members receiving $9,600.00 each). Likewise, the requested service

payments here are well within the range of awards that courts around the country regularly and


                                                28
  2:16-cv-02864-DCN         Date Filed 11/14/18        Entry Number 117-1       Page 29 of 30




 routinely grant under these circumstances in wage and hour class cases. See, e.g., Bredbenner

 v. Liberty Travel, Inc., 2011 WL 1344745, *22-23 (D.N.J. Apr. 8, 2011) (approving incentive

 payments of $10,000 to eight named plaintiffs; citing 2006 study referenced in 4 Newberg on

 Class Actions § 11.38, at 11-80, that showed average incentive award to class representatives

 to be $16,000); Clark v. Ecolab, Inc., 2010 U.S. Dist. LEXIS 47036, *9 (S.D.N.Y. May 11,

 2010) (approving $10,000 service awards to seven named plaintiffs in hybrid class/collective

 action involving unpaid overtime); In re Janney Montgomery Scott LLC Fin. Consultant

 Litigation, 2009 U.S. Dist. LEXIS 60790, *12 (E.D. Pa. Jul. 16, 2009) (approving incentive

 payments of $20,000 each to three named Plaintiffs where there were no objections to these

 payments); Wineland v. Casey's Gen. Stores, Inc., 267 F.R.D. 669, 677-78 (S.D. Iowa 2009)

 (approving incentive payments of $10,000 per named plaintiff and $1,000 for each deponent in

 FLSA case); Frank, 228 F.R.D. at 187 (approving incentive award to class representative of

 $10,523.37, which represented 8.4% of the total settlement fund).

        In light of the results obtained, the Turner Plaintiffs substantially benefited from the

 actions of Turner, Montero, and Brown. Without the efforts of these individuals, this

 settlement would not have been achieved. As a result of these efforts, and the attendant risks,

 the requested service payments are amply justified.

                                        CONCLUSION

       The Parties reached this Settlement as the result of contested litigation, and it provides a

fair and reasonable resolution of a bona fide dispute between the Parties. The Parties engaged in

extensive discovery and analysis of pertinent information and resolved the issues between them

with the assistance of a mediator with substantial expertise in this area. The Settlement provides

the Turner Plaintiffs with an opportunity to receive significant monetary relief in a contested



                                               29
  2:16-cv-02864-DCN         Date Filed 11/14/18      Entry Number 117-1         Page 30 of 30




matter. For these reasons, the Parties request that the Court enter the Parties’ proposed order and

approve the Settlement.




                                                  FALLS LEGAL, LLC

                                                  s/ J. Scott Falls
                                                  J. Scott Falls
                                                  Federal I.D. No. 10300
                                                  E-mail: scott@falls-legal.com
                                                  Ashley L. Falls
                                                  Federal I.D. No. 12083
                                                  E-mail: ashley@falls-legal.com
                                                  245 Seven Farms Drive, Suite 250
                                                  Charleston, South Carolina 29492
                                                  Telephone: (843) 737-6040
                                                  Facsimile: (843) 737-6140


                                                  WERMAN SALAS P.C.
                                                  Douglas M. Werman
                                                  Admitted pro hac vice
                                                  E-mail: dwerman@flsalaw.com
                                                  Zachary C. Flowerree
                                                  Admitted pro hac vice
                                                  E-mail: zflowerree@flsalaw.com
                                                  77 W. Washington Street, Suite 1402
                                                  Chicago, IL 60602
                                                  Telephone: (312) 419-1008
                                                  Facsimile: (312) 419-1025

                                                  Counsel for Plaintiff Darren Turner, on behalf
                                                  of himself and all others similarly situated

                                                  November 14, 2018
                                                  Charleston, South Carolina




                                                30
